UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 27, 2016 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10542 UNIFI, INC. (Exact name of registrant as specified in its charter) New York 11-2165495 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7201 West Friendly Avenue Greensboro, NC 27419-9109 (Address of principal executive offices) (Zip Code ) Registrant’s telephone number, including area code: (336) 294-4410 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer[X] Non-acceleratedfiler [ ] Smaller reporting company[ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the issuer’s common stock, par value $.10 per share, as of April 27, 2016 was 17,839,916. UNIFI, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 2 7 , 201 6 TABLE OF CONTENTS Part I. FINANCIAL INFORMATION Page Item 1. Financial Statements: 3 Condensed Consolidated Balance Sheets as of March 27, 2016 and June 28, 2015 3 Condensed Consolidated Statements of Income for the Three Months and Nine Months Ended March 27, 2016 and March29, 2015 4 Condensed Consolidated Statements of Comprehensive Income(Loss) for the Three Months and Nine Months Ended March 27, 2016 and March 29, 2015 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 27, 2016 and March 29, 2015 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 45 Part II. OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 47 Signatures 48 Exhibit Index 49 2 Part I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (amounts in thousands, except share and per share amounts) March 2 7 , 201 6 June 28 , 201 5 ASSETS Cash and cash equivalents $ $ Receivables, net Inventories Income taxes receivable Other current assets Total current assets Property, plant and equipment, net Deferred income taxes Intangible assets, net Investments in unconsolidated affiliates Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accrued expenses Income taxes payable Current portion of long-term debt Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes 90 Total liabilities Commitments and contingencies Common stock, $0.10 par value (500,000,000 shares authorized, 17,839,916 and 18,007,749 shares outstanding) Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Total Unifi, Inc. shareholders’ equity Non-controlling interest Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (amounts in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended March 2 7 , 201 6 March 2 9 , 201 5 March 2 7 , 201 6 March 2 9 , 201 5 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Provision for bad debts — Other operating expense, net Operating income Interest income ) Interest expense Loss on extinguishment of debt — — Equity in earnings of unconsolidated affiliates ) Income before income taxes Provision for income taxes Net income including non-controlling interest Less: net (loss) attributable to non-controlling interest ) Net income attributable to Unifi, Inc. $ Net income attributable to Unifi, Inc. per common share: Basic $ Diluted $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (amounts in thousands) For the Three Months Ended For the Nine Months Ended March 2 7 , 201 6 March 2 9 , 201 5 March 2 7 , 201 6 March 2 9 , 201 5 Net income including non-controlling interest $ Other comprehensive income (loss): Foreign currency translation adjustments ) ) ) Foreign currency translation adjustments for an unconsolidated affiliate 42 ) ) ) Reclassification adjustments on interest rate swap 19 19 57 Other comprehensive income (loss), net ) ) ) Comprehensive income (loss) including non-controlling interest ) Less: comprehensive (loss) attributable to non-controlling interest ) Comprehensive income (loss) attributable to Unifi, Inc. $ $ ) $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (amounts in thousands) For The Nine Months Ended March 27, 201 6 March 2 9 , 201 5 Cash and cash equivalents at beginning of year $ $ Operating activities: Net income including non-controlling interest Adjustments to reconcile net income including non-controlling interest to net cash provided by operating activities: Equity in earnings of unconsolidated affiliates ) ) Distributions received from unconsolidated affiliates Depreciation and amortization expense Loss on extinguishment of debt — Non-cash compensation expense Excess tax benefit on stock-based compensation plans ) ) Deferred income taxes ) Other, net ) Changes in assets and liabilities: Receivables, net ) ) Inventories ) Other current assets and income taxes receivable ) ) Accounts payable and accrued expenses ) ) Income taxes payable ) Other non-current assets ) 76 Other non-current liabilities — Net cash provided by operating activities Investing activities: Capital expenditures ) ) Proceeds from sale of assets Other, net ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from ABL Revolver Payments on ABL Revolver ) ) Proceeds from ABL Term Loan Payments on ABL Term Loan ) ) Proceeds from a term loan supplement — Proceeds from construction financing — Payments on capital lease obligations ) ) Payments of debt financing fees ) ) Common stock repurchased and retired under publicly announced programs ) ) Proceeds from stock option exercises 41 Excess tax benefit on stock-based compensation plans Contributions from non-controlling interest Other ) ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at end of period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 6 Unifi, Inc. Notes to Condensed Consolidated Financial Statements 1. Background Unifi, Inc., a New York corporation formed in 1969 (together with its subsidiaries, “we”, the “Company” or “Unifi”), is a multi-national manufacturing company that processes and sells high-volume commodity yarns, specialized yarns designed to meet certain customer specifications, and premier value-added (“PVA”) yarns with enhanced performance characteristics. The Company sells yarns made from polyester and nylon to other yarn manufacturers and knitters and weavers that produce fabric for the apparel, hosiery, home furnishings, automotive upholstery, industrial and other end-use markets. The Company’s polyester products include polyester polymer beads (“Chip”), partially oriented yarn (“POY”), textured, solution and package dyed, twisted, beamed and draw wound yarns; each is available in virgin or recycled varieties (the latter made from both pre-consumer yarn waste and post-consumer waste, including plastic bottles). The Company’s nylon products include textured, solution dyed and spandex covered products. The Company maintains one of the textile industry’s most comprehensive yarn product offerings, and has ten manufacturing operations in four countries and participates in joint ventures in Israel and the United States (“U.S.”). The Company’s principal geographic markets for its products are located in the U.S., Canada, Mexico, Central America and South America. In addition, the Company has a wholly-owned subsidiary in the People’s Republic of China (“China”) focused on the sale and promotion of the Company’s PVA and other specialty products in the Asian textile market, primarily in China, as well as in the European market. In addition to the Company’s operations described above, the Company’s investments include, but are not limited to, (i) a 60% controlling membership interest in Repreve Renewables, LLC (“Renewables”), an agricultural company focused on the development, production and commercialization of dedicated biomass feedstock for use in the animal bedding, bio-energy and other bio-based products markets; and (ii) a 34% non-controlling partnership interest in Parkdale America, LLC (“PAL”), a producer of cotton and synthetic yarns for sale to the textile industry and apparel market, both foreign and domestic. 2. Basis of Presentation; Condensed Notes The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) for interim financial information. As contemplated by the instructions of the Securities and Exchange Commission to Form 10-Q, the following notes have been condensed and, therefore, do not contain all disclosures required in connection with annual financial statements. Reference should be made to the Company’s year-end audited consolidated financial statements and notes thereto contained in its Annual Report on Form 10-K for the fiscal year ended June 28, 2015 (the “2015 Form 10-K”). The financial information included in this report has been prepared by the Company, without audit. In the opinion of management, all adjustments, which consist of normal recurring adjustments, considered necessary for a fair statement of the results for interim periods have been included. Nevertheless, the results shown for interim periods are not necessarily indicative of results to be expected for the full year. The preparation of financial statements in conformity with GAAP requires management to make use of estimates and assumptions that affect the amounts reported and certain financial statement disclosures. Actual results may vary from these estimates. All dollar and other currency amounts and share amounts, except per share amounts, are presented in thousands (000s), except as otherwise noted. Fiscal Year The Company’s current fiscal quarter ended on March 27, 2016, the last Sunday in March. The Company’s Chinese subsidiary’s fiscal quarter ended on March 28, 2016. The Company’s Brazilian and Colombian subsidiaries’ fiscal quarter ended on March 31, 2016. There were no significant transactions or events that occurred between the Company’s fiscal quarter end and its subsidiaries’ fiscal quarter end. The three months ended March 27, 2016 and March 29, 2015 each consisted of thirteen fiscal weeks. The nine months ended March 27, 2016 and March 29, 2015 each consisted of thirty-nine fiscal weeks. Reclassifications Certain reclassifications of prior years’ data have been made to conform to the current year presentation. Also see note 3. Net sales, cost of sales, selling, general and administrative (“SG&A”) expenses, and other operating expense, net for the three months and nine months ended March 29, 2015 have been revised herein, where applicable, to correspond to the presentation for the three and nine months ended March 27, 2016, consistent with note 27 in the 2015 Form 10-K. 7 Unifi, Inc. Notes to Condensed Consolidated Financial Statements (Continued) 3. Recent Accounting Pronouncements During the second quarter of fiscal 2016, the Company early adopted Accounting Standards Update (“ASU”) 2015-17, Income Taxes (Topic 740): Balance Sheet Classification of Deferred Taxes . The ASU eliminates the existing requirement for entities to present deferred tax assets and liabilities as current and noncurrent in a classified balance sheet. Instead, upon adoption, entities are required to classify all deferred tax assets and liabilities as noncurrent. Adopting this ASU provides simplification in the presentation of deferred tax assets and liabilities and alignment with International Financial Reporting Standards. Retrospective application of June 28, 2015 balances reflect the revised presentation requirements of ASU 2015-17, as outlined in the table below. June 28, 2015 As Previously Reported Adjustments Due to Adoption of ASU 2015-17 June 28, 2015 As Adjusted Deferred income taxes (within total current assets) $ $ ) $ — Total current assets ) Deferred income taxes (within non-current assets) Total assets — Deferred income taxes (within non-current liabilities) 90 — 90 Total liabilities — In February 2016, the Financial Accounting Standards Board (“FASB”) issued ASU 2016-02, Leases (Topic 842) . The ASU is intended to increase transparency and comparability among organizations by recognizing lease assets and lease liabilities on the balance sheet and disclosing key information about leasing arrangements. The ASU is effective for the Company’s fiscal year 2020, and early adoption is permitted. In March 2016, the FASB issued ASU 2016-08, Revenue from Contracts with Customers (Topic 606): Principal versus Agent Considerations (Reporting Revenue Gross versus Net) . The ASU is intended to clarify implementation guidance on principal versus agent considerations while reducing the potential for diversity in practice arising from inconsistent application. The effective date and transition requirements for ASU 2016-08 are the same as the effective date and transition requirements of ASU 2014-09 and 2015-14. The guidance is effective for the Company’s fiscal year 2019. In March 2016, the FASB issued ASU 2016-09, Compensation—Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting . The ASU includes multiple provisions intended to simplify various aspects of the accounting for share-based payments, while reducing cost and complexity. The ASU is effective for the Company’s fiscal year 2018, and early adoption is permitted. In April 2016, the FASB issued ASU 2016-10, Revenue from Contracts with Customers (Topic 606): Identifying Performance Obligations and Licensing . The ASU is intended to clarify implementation guidance on performance obligations and licensing while reducing the potential for diversity in practice arising from inconsistent application. The effective date and transition requirements for ASU 2016-10 are the same as the effective date and transition requirements of ASU 2014-09 and 2015-14. The guidance is effective for the Company’s fiscal year 2019. The Company is evaluating the effect the new guidance will have on its consolidated financial statements and related disclosures. There have been no other newly issued or newly applicable accounting pronouncements that have, or are expected to have, a significant impact on the Company's financial statements. 8 Unifi, Inc. Notes to Condensed Consolidated Financial Statements (Continued) 4 . Receivables, Net Receivables, net consists of the following: March 27, 201 6 June 28, 2015 Customer receivables $ $ Allowance for uncollectible accounts ) ) Reserves for yarn quality claims ) ) Net customer receivables Related party receivables 87 75 Other receivables Total receivables, net $ $ Other receivables consist primarily of receivables for duty drawback and refunds due from vendors. The changes in the Company’s allowance for uncollectible accounts are as follows: Allowance for Uncollectible Accounts Balance at June 28, 2015 $ ) Charged to costs and expenses ) Charged to other accounts 70 Deductions Balance at March 27, 2016 $ ) 5. Inventories Inventories consists of the following: March 27, 201 6 June 28, 2015 Raw materials $ $ Supplies Work in process Finished goods Gross inventories Inventory reserves ) ) Total inventories $ $ The cost for the majority of the Company’s inventories is determined using the first-in, first-out method. Certain foreign inventories and limited categories of supplies of $25,613 and $28,426 as of March 27, 2016 and June 28, 2015, respectively, were valued under the average cost method. 6 . Property, Plant and Equipment, Net Property, plant and equipment, net (“PP&E”) consists of the following: March 27, 201 6 June 28, 2015 Land $ $ Land improvements Buildings and improvements Assets under capital leases Machinery and equipment Computers, software and office equipment Transportation equipment Construction in progress Gross property, plant and equipment Less: accumulated depreciation ) ) Less: accumulated amortization – capital leases ) ) Total property, plant and equipment, net $ $ 9 Unifi, Inc. Notes to Condensed Consolidated Financial Statements (Continued) Assets under capital leases consists of the following: March 27, 201 6 June 28, 2015 Machinery and equipment $ $ Transportation equipment Building improvements Gross assets under capital leases $ $ During the nine months ended March 27, 2016, the Company entered into capital leases for machinery and transportation equipment with an aggregate present value of $4,154. Depreciation expense and repairs and maintenance expenses were as follows: For the Three Months Ended For the Nine Months Ended March 2 7 , 201 6 March 2 9 , 201 5 March 2 7 , 201 6 March 2 9 , 201 5 Depreciation expense $ Repairs and maintenance expenses 7 . Intangible Assets, Net Intangible assets, net consists of the following: March 2 7 , 201 6 June 28 , 201 5 Customer lists $ $ Non-compete agreements Licenses, trademarks and other Total intangible assets, gross Accumulated amortization - customer lists ) ) Accumulated amortization - non-compete agreements ) ) Accumulated amortization – licenses, trademarks and other ) ) Total accumulated amortization ) ) Total intangible assets, net $ $ Amortization expense for intangible assets consists of the following: For the Three Months Ended For the Nine Months Ended March 2 7 , 201 6 March 2 9 , 201 5 March 2 7 , 201 6 March 2 9 , 201 5 Total amortization expense $ 8 . Accrued Expenses Accrued expenses consists of the following: March 27 , 201 6 June 28 , 201 5 Payroll and fringe benefits $ $ Utilities Contingent consideration Property taxes Other Total accrued expenses $ $ See note 14 for further information regarding the contingent consideration. Other consists primarily of employee-related claims and payments, interest, marketing expenses, freight expenses, rent, deferred incentives and other non-income related taxes. 10 Unifi, Inc. Notes to Condensed Consolidated Financial Statements (Continued) 9 . Long-Term Debt Debt Obligations The following table presents the total balances outstanding for the Company’s debt obligations, their scheduled maturity dates and the weighted average interest rates for borrowings as well as the applicable current portion of long-term debt: Weighted Average Principal Amounts as of Scheduled Maturity Date Interest Rate as of March 2 7 , 201 6 (1) March 2 7 , 201 6 June 2 8 , 201 5 ABL Revolver March 2020 2.2% $ $ ABL Term Loan March 2020 2.5% Renewables’ promissory note September 2020 3.0% — Renewables’ term loan August 2022 3.7% — Term loan from unconsolidated affiliate August 2016 3.0% Capital lease obligations Construction financing — Total debt Current portion of capital lease obligations ) ) Current portion of long-term debt ) ) Total long-term debt $ $ The weighted average interest rate as of March 27, 2016 for the ABL Term Loan includes the effects of the interest rate swap with a notional balance of $50,000. Scheduled maturity dates for capital lease obligations range from January 2017 to November 2027. Interest rates for capital lease obligations range from 2.3% to 4.6%. Refer to the discussion below under the subheading “— Construction Financing ” for further information. On March 26, 2015, the Company and its subsidiary, Unifi Manufacturing, Inc., entered into an Amended and Restated Credit Agreement (as subsequently amended, the “Amended Credit Agreement”) for a $200,000 senior secured credit facility (the “ABL Facility”) with a syndicate of lenders. The ABL Facility consists of a $100,000 revolving credit facility (the “ABL Revolver”) and a term loan that can be reset up to a maximum amount of $100,000, once per fiscal year, if certain conditions are met (the “ABL Term Loan”). Such a principal increase occurred during the quarter ended December 27, 2015, as described below under the subheading “— Second Amendment ”. The ABL Facility has a maturity date of March 26, 2020. The Amended Credit Agreement replaced a previous senior secured credit facility dated May 24, 2012 with a similar syndicate of lenders, which, after multiple amendments, would have matured on March 28, 2019 and consisted of a $100,000 revolving credit facility and a $90,000 term loan. As used herein, the terms “ABL Facility,” “ABL Revolver” and “ABL Term Loan” shall mean the senior secured credit facility, the revolving credit facility or the term loan, respectively, under the Amended Credit Agreement or the previous senior secured credit facility, as applicable. ABL Facility The ABL Facility is secured by a first-priority perfected security interest in substantially all owned property and assets (together with proceeds and products) of Unifi, Inc., Unifi Manufacturing, Inc. and certain subsidiary guarantors (the “Loan Parties”). It is also secured by a first-priority security interest in all (or 65% in the case of certain first-tier controlled foreign corporations, as required by the lenders) of the stock of (or other ownership interests in) each of the Loan Parties (other than the Company) and certain subsidiaries of the Loan Parties, together with all proceeds and products thereof. If excess availability under the ABL Revolver falls below the defined Trigger Level, a financial covenant requiring the Loan Parties to maintain a fixed charge coverage ratio on a monthly basis of at least 1.05 to 1.0 becomes effective. The Trigger Level as of March 27, 2016 was $24,078. In addition, the ABL Facility contains restrictions on particular payments and investments, including certain restrictions on the payment of dividends and share repurchases. Subject to specific provisions, the ABL Term Loan may be prepaid at par, in whole or in part, at any time before the maturity date, at the Company’s discretion. As of March 27, 2016, the Company was in compliance with all financial covenants and the excess availability under the ABL Revolver was $78,049. At March 27, 2016, the fixed charge coverage ratio was 2.8 to 1.0 and the Company had $200 of standby letters of credit, none of which have been drawn upon. Second Amendment On November 19, 2015, the Company entered into the Second Amendment to Amended and Restated Credit Agreement (“Second Amendment”). The Second Amendment increased the percentage applied to real estate valuations, on a one-time basis, from 60% to 75%, for purposes of calculating the Term Loan collateral. Simultaneous to entering into the Second Amendment, the Company entered into the Fourth Amended and Restated Term Note, thereby resetting the ABL Term Loan balance to $95,000. Pursuant to the Second Amendment, the ABL Term Loan is subject to quarterly amortizing payments of $2,375. 11 Unifi, Inc. Notes to Condensed Consolidated Financial Statements (Continued) Renewables’ Promissory Note In September 2015, Renewables delivered a promissory note in the amount of $135, and cash, to an unrelated third party for the purchase of certain land, consisting of thirty-seven acres located in Seven Springs, North Carolina, valued at $191. Such promissory note bears fixed interest at 3.0%, with principal and interest payable annually over a five-year period. Renewables’ Term Loan In September 2015, Renewables entered into a secured debt financing arrangement consisting of a master loan agreement and corresponding term loan supplement, with unrelated parties, having a borrowing capacity of up to $4,000. In October 2015, Renewables borrowed $4,000. The agreements include representations and warranties made by Renewables, financial covenants, affirmative and negative covenants and events of default that are usual and customary for financings of this type. Borrowings bear interest at LIBOR plus an applicable margin of 3.25%, payable monthly in arrears. Principal payments of $111 per month begin in September 2019 and are payable through July 2022, followed by a final payment equal to the remaining unpaid principal balance in August 2022. Term Loan from Unconsolidated Affiliate On August 30, 2012, a foreign subsidiary of the Company entered into an unsecured loan agreement under which it borrowed $1,250 from the Company’s unconsolidated affiliate, U.N.F. Industries Ltd. The entire principal balance was repaid in April 2016. Capital Lease Obligations During the nine months ended March 27, 2016, the Company entered into capital leases with an aggregate present value of $4,154. Fixed interest rates for these capital leases range from 3.4% to 3.8%, with maturity dates in August 2020. Construction Financing In December 2015, the Company entered into an agreement with a third party lender that provides for construction-period financing for certain build-to-suit assets. The Company will record project costs to construction in progress and the corresponding liability to construction financing (within long-term debt). The agreement provides for monthly, interest-only payments during the construction period, at a rate of 3.5%, and contains terms customary for a financing of this type. The agreement provides for 60 monthly payments, which will commence at the earlier of the completion of the construction period or July 1, 2017, with an interest rate of 3.2%. In connection with this construction financing arrangement, the Company has recorded (i) $210 of deferred financing fees and (ii) long-term debt of $3,889 (to reflect $790 of proceeds for construction financing and $3,099 for construction in progress paid by the third party lender). Scheduled Debt Maturities The following table presents the scheduled maturities of the Company’s outstanding debt obligations for the remainder of fiscal year 2016 and the fiscal years thereafter: Scheduled Maturities on a Fiscal Year Basis 7 8 20 19 0 Thereafter ABL Revolver $ — $ — $ — $ — $ $ — ABL Term Loan — Renewables’ promissory note — 25 26 27 28 29 Renewables’ term loan — Term loan from unconsolidated affiliate (1) — Capital lease obligations Total (
